Title: From George Washington to Richard Henry Lee, 20 February 1787
From: Washington, George
To: Lee, Richard Henry



MOUNT VERNON, February 20, 1787.

Dear Sir—Your favour of the 15th, with the seed of the honey locust came safe to hand, and claims my particular thanks. I have but one doubt of its forming the best hedge in

the world; and that is, whether it can be sufficiently dwarfed. If this cannot be effected, the other purpose mentioned in your letter, and a valuable one too, of subserving stock, is alone sufficient to induce the cultivation of the tree.
Mrs. Washington offers respectful compliments to Mrs. Lee, to whom, though I have not the honour of being known, I beg leave to tender mine; we both join in best wishes for you, and the young ladies, and with great esteem and respect, I have the honour to be, dear sir, Your most obedient and affectionate servant.

GEO: WASHINGTON.

